After all the evidence on both sides had been given, and, following his address to the jury, plaintiffs' counsel stated to the trial judge that his clients desired to *Page 298 
suffer a voluntary nonsuit. Defendant's attorney objected, giving as his reason that argument to the jury had been made by his opponent. The judge refused leave to enter the nonsuit, the trial proceeded, and resulted in a verdict in favor of defendant. Upon subsequent consideration, the judge reached the conclusion, "reluctantly," that under the law in Pennsylvania a plaintiff has the right to suffer a voluntary nonsuit at any time before the jury is ready to render its verdict. This determination was correct: Felts v. Del., Lack.  West. R. R.Co., 170 Pa. 432, 33 A. 97; Crumley v. Lutz, 180 Pa. 476,36 A. 929; James v. Bream, 263 Pa. 305, 106 A. 722.
Appeal dismissed at appellant's cost.